Exhibit 10.8

RESTRICTED STOCK GRANT AGREEMENT

PURSUANT TO THE NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

2018 RESTRICTED STOCK PLAN FOR DIRECTORS

RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”), dated as of
                    , (the “Date of Grant”) between Nuverra Environmental
Solutions, Inc., a Delaware corporation (the “Company”), and
                     (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Nuverra Environmental Solutions, Inc. 2018
Restricted Stock Plan for Directors (the “Plan”). Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and

WHEREAS, the Company has determined that it would be in the best interests of
the Company and its stockholders to issue and grant to the Grantee, a Director,
shares of Restricted Stock pursuant to the Plan, and the Grantee desires to
accept, shares of Restricted Stock, upon the terms and subject to the conditions
hereinafter provided.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.    Grant of Restricted Stock. Subject to the terms and conditions of the Plan
and this Agreement, the Committee hereby determines and the Company hereby
grants to the Grantee                  shares of Restricted Stock. Except as
otherwise provided herein including, without limitation, the provisions of
Paragraph 3 hereof, the Grantee shall have with respect to the Restricted Stock
all of the rights of a holder of Stock, including the right to receive
dividends, if paid, and the right to vote the shares of Restricted Stock,
provided, however, that, prior to the record date for any dividend, the
Committee shall determine, in its sole discretion, whether (i) the Grantee shall
immediately receive the dividend on the Restricted Stock on the payment date,
notwithstanding the vesting date of the underlying Restricted Stock as set forth
in Paragraph 2 below or (ii) the amount of the dividend otherwise payable on the
Restricted Stock shall be held in escrow from and after the dividend payment
date until the Restricted Stock vests, at which time the amount of the dividend
shall be paid to the Grantee. The Company shall cause the Restricted Stock to be
issued in the name of the Grantee on the books and records of the Company
promptly following execution of this Agreement by the Grantee. The Grantee
acknowledges that the Restricted Stock is uncertificated and shall be credited
to an escrow account until the lapse of the restriction period. Upon the request
of the Company, the Grantee agrees to execute and deliver to the Company a stock
power in a form satisfactory to the Company, duly endorsed in blank, relating to
the Restricted Stock.

2.    Vesting.

A.    Subject to the terms and conditions set forth herein and in the Plan the
Restricted Stock shall vest as to 100% of the Restricted Stock on the first
anniversary of the Date of Grant.

 

- 1 -



--------------------------------------------------------------------------------

B.    Notwithstanding the foregoing, the Restricted Stock shall vest
immediately, without any action on the part of the Company (or its successor as
applicable) or the Grantee if, prior to a Forfeiture (as defined below) by the
Grantee, any of the following events occur:

 

  (i) the death of the Grantee;

 

  (ii) the disability of the Grantee; or

 

  (iii) the occurrence of a Change in Control.

3.    Forfeiture. Except as set forth in Paragraph 2.B. hereof, upon termination
of the Grantee’s Service, any unvested shares of this Award of Restricted Stock
shall not vest and all such unvested shares of Restricted Stock shall
immediately thereupon be forfeited by the Grantee to the Company without any
consideration therefor (a “Forfeiture”).

4.    Representations and Warranties of Grantee. The Grantee hereby represents
and warrants to the Company as follows:

A.    The Grantee has the legal right and capacity to enter into this Agreement
and fully understands the terms and conditions of this Agreement.

B.    The Grantee is acquiring the Restricted Stock for investment purposes only
and not with a view to, or in connection with, the public distribution thereof
in violation of the United States Securities Act of 1933, as amended (the
“Securities Act”).

C.    The Grantee understands and agrees that none of the shares of the
Restricted Stock may be offered, sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of except in compliance with this Agreement
and the Securities Act pursuant to an effective registration statement or
applicable exemption from the registration requirements of the Securities Act
and applicable state securities or “blue sky” laws, and then only in accordance
with the Company’s insider trading policy (the “Insider Trading Policy”). The
Grantee further understands that the Company has no obligation to cause or to
refrain from causing the resale of any of the shares of the Restricted Stock or
any other shares of its capital stock to be registered under the Securities Act
or to comply with any exemption under the Securities Act which would permit the
shares of the Restricted Stock to be sold or otherwise transferred by the
Grantee. The Grantee further understands that, without approval in writing
pursuant to the Insider Trading Policy, no trade may be executed in any interest
or position relating to the future price of Company securities, such as a put
option, call option, or short sale (which prohibition includes, among other
things, establishing any “collar” or other mechanism for the purpose of
establishing a price).

5.    Transferability. The Grantee shall not transfer or assign the Restricted
Stock except as permitted in accordance with Section 5.5 of the Plan.

6.    Notices. Any notice required or permitted hereunder shall be deemed given
only when delivered personally or when deposited in a United States Post Office
as certified mail, postage prepaid, addressed, as appropriate, if to the
Grantee, at such address as the Company shall maintain for the Grantee in its
personnel records or such other address as he may designate in writing to the
Company, and if to the Company, at 14624 N. Scottsdale Road, Suite #300,
Scottsdale, Arizona 85254, Attention: General Counsel or such other address as
the Company may designate in writing to the Grantee.

 

- 2 -



--------------------------------------------------------------------------------

7.    Entire Agreement. This Agreement and the Plan contain the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements, discussions and understandings (whether oral
or written and whether express or implied) with respect to such subject matter.
If there is any inconsistency between the terms of the Plan and the terms of
this Agreement, the Plan’s terms shall supersede and replace the conflicting
term of this Agreement.

8.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

9.    Tenure. The Grantee’s right, if any, to continue Service shall not be
enlarged or otherwise affected by the Award hereunder or his or her designation
as a participant under the Plan.

10.    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Grantee, his or her executors, administrators, personal representatives and
heirs. In the event that any part of this Agreement shall be held to be invalid
or unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.

11.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.

12.    Amendment and Termination. This Agreement may not be amended or
terminated unless such amendment or termination is in writing and duly executed
by each of the parties hereto.

13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.

 

Nuverra Environmental Solutions, Inc. By:  

                     

Title:  

                     

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement as of the date and year first above written.

 

Signature:  

                     

Printed Name:  

                     

 

- 4 -